DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):                                                                                                            
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.          
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-10, 13-16, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Degen et al. (2011/0046711).  Degen et al. disclose, at least in the figures and para. [0031]-[0034]; [0036]-[0042], and [0044]-[0045]; a  method of manufacturing a balloon catheter including a balloon provided on a distal end side of a shaft, comprising: forming the balloon (B) of a deformable synthetic resin (e.g., a polymer, such as Nylon, PEBA, or mixtures thereof, according to para. [0032]); and forming an additional structure (7) having a prescribed pattern (e.g., a net-like structure, according to para. [0034] of a curable metal paste layer (e.g., Nylon with metal parts, according to para. [0036]) with a resin material (e.g., Nylon) mixed therein, the resin material exhibiting a fixation force in relation to the balloon, and forming the additional structure directly on a surface of at least one of an inner circumferential surface of the balloon and an outer circumferential surface (11) of the balloon, wherein the additional structure is formed on the inner circumferential surface (10) of the balloon, wherein the additional structure has a tubular mesh shape (as shown in fig. 1) that is continuous in a circumferential direction of the balloon, wherein the additional structure has a linear shape (in the longitudinal portions of 7, as shown in fig. 1) that is continuous in a lengthwise direction of the balloon, wherein the additional structure is deformable due to expansion (as shown in fig. 5-7) and contraction (as shown in fig. 3-4) of the balloon, and wherein the additional structure is secured on at least one of the inner (10) circumferential surface and the outer circumferential surface (11) of the balloon.
	Also (with respect to claim 21), Degen et al. disclose, in para. [0034] and [0044]-[0045], that the additional structure includes a first additional structure (7) formed directly on the inner circumferential surface of the balloon and a second additional structure (e.g., a stent, a stent graft, a graft, or a graft connector) formed directly on the outer circumferential surface of the balloon.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Degen et al. (2011/0046711) in view of Atanasoska et al. (8,538,515). Degen et al. disclose the invention substantially as claimed, but do not explicitly disclose that the additional structure is formed by at least one of thermal spraying and vacuum deposition, or that the additional structure is formed by at least one of electroforming and etching.   Atanasoska et al. teach, at least in col. 24, lines 29-30; col. 25, lines 35-58; and col. 26, lines 33-42; the manufacturing a balloon with an additional structure (e.g., blades, insulating layer, penetrating members, protrusions) wherein the additional structure may be formed by thermal spraying (i.e., laser vapor deposition, according to col. 24, line 39) or electroforming (according to col. 25, line 56).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, in view of Atanasoska et al., to modify the method of Degen et al., so that the additional structure is formed by thermal spraying or electroforming.  Such a modification would allow precise formation of the additional structure to a desired configuration and would allow accurate positioning of the additional structure on the balloon.
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Degen et al. (2011/0046711) in view of Stankus et al. (2013/013081).  Degen et al. disclose the invention substantially as claimed, but do not explicitly disclose that the additional structure includes a plurality of intersecting spiral linear bodies, wherein the plurality of intersecting spiral linear bodies are slanted at a prescribed angle relative to a circumferential direction of the balloon; or that the additional structure includes a plurality of continuous non-intersecting linear bodies extending in the lengthwise direction of the balloon, wherein the plurality of continuous non-intersecting linear bodies are formed on the outer circumferential surface of the balloon and configured as blades.  Stankus et al. teach, in figure 3 and para. [0049], a balloon with an additional structure (40) including a plurality of intersecting spiral linear bodies, wherein the plurality of intersecting spiral linear bodies are slanted at a prescribed angle relative to a circumferential direction of the balloon.  Stankus et al. also teach, in figure 8 and para. [0049] and [0073], a balloon with an additional structure including a plurality of continuous non-intersecting linear bodies (40) extending in the lengthwise direction of the balloon, wherein the plurality of continuous non-intersecting linear bodies are formed on the outer circumferential surface of the balloon and configured as blades.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, in view of Stankus et al., to modify the method of Degen et al., so that the additional structure is formed as a plurality of intersecting spiral linear bodies or a plurality of continuous non-intersecting linear bodies extending in the lengthwise direction of the balloon.  Such a modification would allow the linear bodies to be positioned with respect to a balloon, so that the linear bodies, in an expanded configuration, may engage tissue of a vessel wall at a desired location.

Conclusion
Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIAN W WOO/Primary Examiner, Art Unit 3771